Opinion of the Court
Robert E. Quinn, Chief Judge:
A general court-martial, convened in Korea, convicted the accused of several violations of the Uniform Code of Military Justice, including one of impersonating a noncommissioned officer. He was sentenced to a dishonorable discharge, total forfeitures, and confinement at hard labor for ten years. The convening authority approved all of the findings of guilty and the sentence. However, because of what it conceived to be reversible error, a board of review set aside the findings of guilty on the impersonation charge. The board also modified the sentence by reducing the period of confinement to five years. The Acting The Judge Advocate General of the Army certified to this Court the following questions:
“(1) Was the admission without objection 'of the extra-judicial exculpatory statement of the accused a violation of his rights under the provisions of Article 31, Uniform Code of Military Justice?
“(2) Under the circumstances, did the subsequent showing that such extrajudicial exculpatory statement had been made without prior warning under Article 31, Uniform Code of Military Justice, require the law officer on his own motion without objection or suggestion from the defense to instruct the members of the court-martial not to consider the statement?”
Master Sergeant Rodgers, the First Sergeant of the 107th Transportation Truck Company in Korea, observed the accused in and around the company area for about a week before accused was taken into custody. The accused was not a member of Sergeant Rodger’s company. During the period that he was observed, the accused was dressed in a fatigue uniform; on his cap was a metal insignia indicating the rank of a Sergeant First Class. On February 18, 1953, the accused was taken into custody by Sergeant Minnach, who had been directed to pick up the accused. He found the accused in the orderly room of the transportation company. At that time, the accused was dressed in fatigues and he was holding in his hand a cap which bore the aforementioned metal insignia. Also present in the orderly room were Sergeant Rodgers and the company commander.
At the trial, when the trial and defense counsel had completed their questioning of Sergeant Minnach, the law officer examined the witness as follows:
“LO: Sergeant, did you have a conversation with the accused on or about 18 February 1953?
Witness: I did, sir.
LO: Did the accused tell you that he was a Sergeant First Class ?
Witness: I asked him if he was, he hesitated for a moment, and then he said no, he was not.”
Defense counsel made no objection to the admission of this testimony. After some further questions, trial counsel asked that the witness be excused permanently. The law officer inquired whether anyone desired to recall the witness. The defense counsel thereupon stated that he had “a question before he is excused permanently.” The question asked and the answer given are as follows:
“QUESTIONS BY THE DEFENSE COUNSEL:
Q. Sergeant, did anyone ever advise the accused of his rights before carrying on this interrogation by you, the commanding officer, and the first sergeant?
*160A. Well, sir, I didn’t advise him of his rights. I understand that only when there is a written statement, he has to be advised of his rights.
DC: I have nothing further.”
Defense counsel did not move to strike Sergeant Minnach’s previous testimony, nor did he in any way indicate that he wanted to have that testimony withdrawn from the court’s consideration.
The decision in this case must follow our holding in United States v. Fisher, 4 USCMA 152, 15 CMR 152. We there held that, in the absence of special circumstances, a failure to object at the trial to the admission in evidence of a pretrial statement obtained from an accused without the warning required under Article 31, 50 USC § 602, precludes the accused from raising the error for the first time on appeal. No unusual circumstances are present in this case. Consequently, the error need not be considered by an appellate tribunal.
Since this determination adequately disposes of the issue, we need not decide whether the certified questions properly describe the accused’s statement as exculpatory. Neither need we consider whether Article 31 may properly be applied to a purely exculpatory statement.
For the foregoing reasons, the decision of the board of review is reversed. The case is returned to The Judge Advocate General for resubmission to a board of review for action not inconsistent with this opinion.